ICJ_011_USNationalsMorocco_FRA_USA_1951-06-25_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 25 JUIN 1951

1951

. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES
OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF JUNE 25th, 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
25 juin 1051: C. I. J. Recueil 1951, p. 86.»

This Order should be cited as follows :

' “Case concerning rights of nationals of the United States
of America in Morocco, Order of June 25th, 1957:
I.C. J. Reports 1957, p. 86.”

 

No de vente: 61
Sales number

 

 

 
86

COUR INTERNATIONALE DE JUSTICE

1951
Le 25 juin

Rôle général ANNÉE 1951

n° 11

Ordonnance rendue le 25 juin 1951

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ÉTATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ÉTATS-UNIS D’AMERIQUE)

Le Président en exercice de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,

vu l’article 62 du Règlement de la Cour,

vu la requête, datée du 27 octobre 1950 et enregistrée au Greffe
de la Cour le 28 octobre 1950, par laquelle le Gouvernement de
la République francaise a introduit une instance contre les Etats-
Unis d'Amérique au sujet des droits des ressortissants des Etats-
Unis au Maroc,

vu l’ordonnance, rendue par la Cour le 22 novembre 1950,
fixant les délais pour la présentation du Mémoire par le Gouver-
nement de la République française, du Contre-Mémoire par le
Gouvernement des États-Unis d'Amérique, ainsi que de la Réplique
et de la Duplique de ces gouvernements,

vu le Mémoire déposé par le Gouvernement de la République
française dans le délai fixé ;

Considérant que le 21 juin 1951, c’est-à-dire dans le délai fixé
pour le dépôt du Contre-Mémoire, le Gouvernement des États-
Unis d'Amérique a présenté une pièce intitulée « Exception préli-
minaire » ;

4
87 ORDONN. DU 25 VI 51 (RESSORTISSANTS DES E.-U. AU MAROC)

Considérant que, de ce fait, aux termes de l’article 62, para-
graphe 3, du Règlement de la Cour, la procédure sur le fond est
suspendue et que la Partie contre laquelle l’exception est introduite
peut, dans un délai à fixer par la Cour ou, si elle ne siège pas,
par le Président, présenter un exposé écrit concernant ses obser-
vations et conclusions :

Fixe au lundi 6 août 1951 le délai dans lequel le Gouvernement
de la République française pourra déposer un exposé écrit conte-
nant ses observations et conclusions sur l’exception soulevée par le
Gouvernement des États-Unis d'Amérique.

Fait en français et en anglais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-cinq juin mil neuf cent
cinquante et un, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République française et au
Gouvernement des États-Unis d'Amérique.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
